DISMISS and Opinion Filed May 2, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00156-CV

 GUARDIANSHIP OF ROSEMARY ELL, AN ALLEGED INCAPACITATED PERSON

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-02036-3

                             MEMORANDUM OPINION
                           Before Justices Bridges, Myers, and Brown
                                   Opinion by Justice Bridges
       Appellants appeal from the trial court’s order dismissing the guardianship proceeding.

By letter dated March 14, 2017, the Court questioned its jurisdiction over this appeal as it

appeared the notice of appeal was untimely. We instructed appellants to file a letter brief with an

opportunity for appellee to file a response. The parties complied.

       When a timely post-judgment motion extending the appellate timetable is filed, a notice

of appeal is due ninety days after the date the judgment is signed. See TEX. R. APP. P. 26.1(a).

Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       The trial court signed the dismissal order on October 19, 2016. Appellants filed a timely

motion for new trial on November 18, 2016. See TEX. R. CIV. P. 329b(a). Accordingly, the

notice of appeal was due on January 17, 2017, ninety days after the date the dismissal order was

signed. See TEX. R. APP. P. 26.1(a). Appellants filed a notice of appeal on February 14, 2017,

twenty-eight days past the deadline.
       In their jurisdictional brief, appellants explain that, although the trial court signed an

order denying their motion for new trial on December 30, 2016, they did not receive notice of the

order until January 26, 2017. Thus, they argue, their notice of appeal filed on February 14, 2017

was timely as it was filed within thirty days of January 26, 2017. We disagree. It is the date the

judgment is signed, not the date an order denying a motion for new trial is signed, that triggers

the deadline for filing a notice of appeal. See TEX. R. APP. P. 26.1(a); Weik v. Second Baptist

Church of Houston, 988 S.W.2d 437, 438 (Tex. App.—Houston [1st Dist.] 1999, pet. denied).

       Because appellants failed to file a timely notice of appeal, the Court lacks jurisdiction

over the appeal. We dismiss the appeal. TEX. R. APP. P. 42.3(a).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE



170156F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

GUARDIANSHIP OF ROSEMARY ELL,                     On Appeal from the Probate Court No. 3,
AN ALLEGED INCAPACITATED                          Dallas County, Texas
PERSON                                            Trial Court Cause No. PR-14-02036-3.
                                                  Opinion delivered by Justice Bridges.
No. 05-17-00156-CV                                Justices Myers and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Mitchell Roll recover his costs of this appeal from
appellants Kathy Marthe and Wilmer Roll.


Judgment entered May 2, 2017.




                                            –3–